DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REJECTIONS WITHDRAWN
All previous rejections have been withdrawn.

REJECTIONS REPEATED
There are no rejections repeated.

NEW REJECTIONS
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-9, 13, 15-16, 19-28 and 35-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chomik et al. (US 2003/0218022) in view of Gkinosatis (EP 2085216) and Gkinosatis (US 2011/0159263) and Hu et al. (US 2015/0231861).
Chomik discloses a multilayer film wherein the film comprises two outer layers, wherein at least one of the outer layers comprise at least 50% per weight high density polyethylene (HDPE) based on the total weight of the corresponding layer and wherein the film comprises at least one barrier layer comprising a polymer selected from polyamide, polyester and/or EVOH (paragraphs [0024], [0026], [0027], [0037 – 0041]).
Chomik does not disclose wherein the multilayer film has a weight less than 20g/m2.
Gkinosatis ’216 discloses wherein the multilayer film has a weight less than 20g/m2 (paragraphs [0010], [0016], [0019 – 0022], [0027]) for the purpose of providing improved barrier to odors, deadfold properties and mechanical properties (paragraph [0008]).
Both references are drawn to multilayer films used in malodorous item packaging.
Therefore it would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided wherein the multilayer film has a weight less than 20g/m2 in order to provide improved barrier to odors, deadfold properties and mechanical properties as taught or suggested by Gkinosatis ‘216.
Chomik discloses wherein both outer layers comprise at least 50% per weight high density polyethylene (HDPE), wherein the film does not contain polypropylene (paragraphs [0024], [0026], [0027], [0037 – 0041]).
Gkinosatis ‘216 discloses  the total amount of substantially non-resilient material in the film is 30% per weight or less, or 25% per weight or less, or 20% per weight or less, wherein the total amount of substantially non-resilient material in each outer layer is 50% per weight or less, or 40% per weight or less, or 30% per weight or less, wherein the film has a weight less than 18 g/m2, or less than 17 g/m2, or less than 16 g/m2, or less than 15 g/m2, or less than 14 g/m2, or less than 13 g/m2, wherein the weight of each outer layer is less than 8 g/m2, or less than 6 g/m2, or less than 5 g/m2, wherein the  film comprises or consist of the following layers OUTER LAYER / INTERMEDIATE LAYER 1 / BARRIER LAYER / INTERMEDIATE LAYER 3/ OUTER LAYER (paragraphs [0010], [0016], [0019 – 0022], [0027 - 0028]).
With regards to claim 15, the recited antibacterial activity is necessarily present in modified Chomik since Chomik and Gkinosatis disclose the structure and materials of the instant multilayer film as discussed above and Gkinosatis discloses the use of antimicrobial additives (paragraph [0021]).  It would have been obvious to have provided the recited antibacterial activity in order to improved antibacterial properties to the multilayer film.
Chomik does not disclose wherein the barrier polymer is EVOH.
	Gkinosatis ‘263 discloses wherein the barrier polymer is EVOH (paragraph [0058]) for the purpose of providing improved barrier properties.
Both references are drawn to multilayer films used in malodorous item packaging.
Therefore it would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided wherein the barrier polymer is EVOH in Chomik in order to provide improved barrier properties as taught or suggested by Gkinosatis ‘263.
Chomik does not disclose wherein the HDPE is in blend with an ethylene alpha olefin copolymer, preferably hexene or octene copolymer, wherein at least one of the outer layers, preferably both outer layers, additionally comprises 0.5-40% per weight, preferably 5-30% per weight low density polyethylene (LDPE) based on the total weight of the corresponding outer layer.
Hu discloses wherein the HDPE is in blend with an ethylene alpha olefin copolymer, preferably hexene or octene copolymer, wherein at least one of the outer layers, preferably both outer layers, additionally comprises 0.5-40% per weight, preferably 5-30% per weight low density polyethylene (LDPE) based on the total weight of the corresponding outer layer (paragraphs [0022 – 0023], [0027 – 0029]) for the purpose of providing improved stiffness and optical properties (paragraph [0002]).
Both references are drawn to multilayer films containing HDPE.
Therefore it would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided wherein the HDPE is in blend with an ethylene alpha olefin copolymer, preferably hexene or octene copolymer, wherein at least one of the outer layers, preferably both outer layers, additionally comprises 0.5-40% per weight, preferably 5-30% per weight low density polyethylene (LDPE) based on the total weight of the corresponding outer layer in Chomik in order to provide improved stiffness and optical properties as taught or suggested by Hu.

Claims 11-12 and 31-34  is/are rejected under 35 U.S.C. 103 as being unpatentable over Chomik et al. (US 2003/0218022) in view of Gkinosatis (EP 2085216, cited by applicant) and Gkinosatis (US 2011/0159263) and Hu et al. (US 2015/0231861), as applied to claims 1-2, 4-9, 13, 15-16, 19-28 and 35-37 above, and further in view of Ginosatis (US 2019/0118510).
Chomik discloses a wrap for containing a malodorous source (paragraph [0038]).
Chomik does not disclose wherein at least one or both of the outer layer comprise a slip agent, preferably, the slip agent is an amide-based slip agent. 
Ginosatis discloses a multilayer film comprising HDPE as an outer layer which contains a slip agent comprising a polyamide (paragraphs [0076 – 0082]) for the purpose of providing easy unwinding from a reel and/or reducing wear and tear.
Both references are drawn to wraps containing HDPE outer layers.
Therefore it would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided wherein at least one or both of the outer layer comprise a slip agent, preferably, the slip agent is an amide-based slip agent in Chomik in order to provide easy unwinding from a reel and/or reducing wear and tear as taught or suggested by Ginosatis.
With regards to claim 12 and 32-34, wherein both outer layers have a kinetic film-to-film coefficient of friction of less than 0.35 measured according to ASTMD1894, or the coefficient of friction is less than 0.30, or the coefficient of friction is less than 0.25, or the coefficient of friction is less than 0.2 is necessarily present in modified Chomik since Chomik discloses HDPE outer layers and Ginosatis discloses outer layer of HDPE and a polyamide slip agent as discussed above.  It would have been obvious to provide the recited coefficient of friction in order to provide easy unwinding from a reel and/or reducing wear and tear.

Claims 10 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chomik et al. (US 2003/0218022) in view of Gkinosatis (EP 2085216, cited by applicant) and Gkinosatis (US 2011/0159263) and Hu et al. (US 2015/0231861), as applied to claims 1-2, 4-9, 13, 15-16, 19-28 and 35-37 above, and further in view of Kurihara et al. (US 2016/0114974).
Chomik discloses a multilayer film which can have 2-7 layers wherein each layer can have barrier properties (paragraph [0037]).
Chomik does not disclose an intermediate layer comprising polyamide 6 or polyamide 6/66.
Kurihara discloses a multilayer film with odor barrier properties comprising outer layers of HDPE and intermediate layer(s) comprising polyamide 6 or polyamide 6/66 (paragraphs [0001], [0042 – 0044], [0060 – 0069]) for the purpose of providing improved barrier properties (paragraph [0012]).
Both references are drawn to multilayer films have odor barrier properties comprising HDPE outer layers.
Therefore it would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided an intermediate layer comprising polyamide 6 or polyamide 6/66 in Chomik in order to provide improved barrier properties as taught or suggested by Kurihara.

ANSWERS TO APPLICANT’S ARGUMENTS
Applicant’s arguments of 8/1/22 have been carefully considered but are moot in view of the new grounds for rejection set forth above.  Arguments which are pertinent to the new grounds for rejection are answered herein.
Applicant argues, “Chomik and Gkinosatis do not teach or suggest each and every element of claim 1. Applicant understands that Hu is being cited with regard to HDPE in a blend with an ethylene alpha olefin copolymer. However, applicant respectfully submits that Hu does not cure the deficiencies of Chomik and Gkinosatis with regard to claim 1. More particularly, applicant respectfully submit that the preferred film of Chomik comprises a polyamide layer in the middle and HDPE layers as the inner and outer layers. Unlike Chomik, Hu describes a film with a polypropylene core layer. See Hu, paragraph [0007]. Hu does not disclose a barrier layer. Further, Hu does not particularly teach any films comprising a blend of HDPE and a polyethylene alpha olefin copolymer. Accordingly, applicant respectfully submits that it is unclear why one of ordinary skill in the art would combine the cited references to particularly provide the presently disclosed and claimed film comprising at least one outer layer comprising a blend of a HDPE and an ethylene alpha olefin copolymer and a barrier layer comprising EVOH. Thus, applicant respectfully submits that Chomik, Gkinosatis and Hu, either alone or in combination, do not teach or suggest each and every element of claim 1.”
Chomik suggests that EVOH can be used as the barrier layer (paragraph [0039]) and there is no direct teaching away from using EVOH as the barrier layer.  Hu is not relied upon for any teaching of a polypropylene layer and Chomik does not disclose a polypropylene layer.  Hu discloses a blend of HDPE and an ethylene alpha olefin copolymer (paragraphs [0023], [0027 – 0029]).  
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, The motivation to combine with Hu is for the purpose of providing improved stiffness and optical properties (paragraph [0002]).  The motivation to combine with Gkinosatis ’216 is for the purpose of providing improved barrier to odors, deadfold properties and mechanical properties (paragraph [0008]).  The motivation to combine with Gkinosatis ‘263 is for the purpose of providing improved barrier properties.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MIGGINS whose telephone number is (571)272-1494. The examiner can normally be reached Monday-Friday, 1-9 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL C MIGGINS/Primary Examiner, Art Unit 1782                                                                                                                                                                                                        

MCM
August 16, 2022